A petition for a rehearing having been presented, the following additional opinion was filed of the January term, ■ 1873: Per Curiam : The counsel for the relator, in their application for a rehearing in this case, insist that it is governed by the principle of the case of Houston v. The People ex rel. 55 Ill. 398, which was a mandamus against the town clerk of the same town, upon the relation of the same railroad company as in the case now before us, against the supervisor. The distinction between the two cases is, to us, as obvious as that between the office of supervisor and that of town clerk. The latter is made, by statute, the custodian of the records, books and papers of the town, and to which his duties principally relate; is authorized to administer oaths, make certificates for certain specified purposes, and certify copies of records, etc., which shall be evidence. Gross’ Stat. 1869, 752. The duty imposed upon the clerk by the relator’s charter, is of the same character. When the bonds are issued by the. supervisor and delivered to the relator, the clerk is required to attest them and make a record of the issuing of the same. Private Laws 1867, vol. 2, 662—3. This was a mere ministerial act, the only preliminary to the performance of which was, that the supervisor had executed the bonds which the clerk was required to attest, and of Avhich to make a record. The clerk is, in no sense, the chief representative of the town, nor were his functions prescribed as a check upon such chief officer. He had no more discretion to refuse to attest and make record of the issuing of these bonds, than he would have to refuse to administer the oath to a town officer on the ground that he wras not eligible, or to record proceedings because, in his judgment, they w;ere not regular. The supervisor occupies an entirely different position. It is that of a qualified chief executive officer of the town, but whose duties are prescribed by law. While he is clothed with no power to bind the town by the exercise of his discretion in respect to the issuing of bonds to railroad companies, yet it is not his duty to issue them if the statute, authorizing their issuance, has'not been .complied with. Towns are not devoted by law as helpless victims of every unjust claimant. They are clothed with the same rights of self-preservation, in respect to claims deemed to be unjust or illegal, as natural persons or private corporations. The first section of the act of 1861 declares that, “Whenever any controversy or cause of action shall exist between any towns of this State, and between any town and individual, or corporation, such proceedings shall be had either at law or equity for the purpose of trying and finally settling such controversy, and the same shall be conducted in the same manner, and the judgment or decree therein shall have the like effect as in other suits or proceedings of a similar kind between individuals and corporations.” Gross’Stat. 755. This section clearly contemplates and confers the right of a town to raise a controversy between itself and another town, or between itself and any individual or private corporation. Then the question arises, Who is to take the initiative—who is to bring on the controversy, in case where a claim is made against the town which ought to be made the subject of judicial investigation ? Not the town clerk, in any case. But when the claim arises upon an alleged right on the part of the claimant to have the supervisor do a particular thing on behalf of the town, and the supervisor conceives that it is not his duty to do it, then he is necessarily clothed with the power to raise the controversy by refusing to do the act, and call for judicial determination of the matter. The fourth section of the act above referred to is as follows: “In all legal proceedings against the town, by name, the first process, and all other proceedings required to be served, shall be served on the supervisor of the town ; and whenever any suit or proceeding shall be commenced, it shall be the duty of the supervisor to attend to the defense thereof, and lay before the electors of the town, at the first town meeting, a full statement of such suit or proceeding for their direction in regard to the defense thereof.” Gross’ Stat. 755. Here, the requirement that all process shall be served upon the supervisor in all legal proceedings against the town, the specific duty upon him to attend to the defense thereof, and then make- a full statement of the suit or proceeding to the next town meeting, presuppose not only an intimate connection on the part of the supervisor with all litigation against the town, but impose a high degree of responsibility in respect thereto. The supervisor, and the duties cast upon him, constitute the only substantial barrier between the unjust claimant and the tax payers of the town. He has no authority to compromise a claim of his own motion. His express duty is to attend to the defense when legal proceedings are instituted, and make a full statement thereof to the next town meeting for directions. His integrity and fidelity to duty are just as much involved when he is called upon to do an act on behalf of the town which, in fact, ought not to be done and he knows it, and he would be just as destitute of justification if he should do the act under such circumstances as he would to allow an unjust claim to go into judgment without making any defense. The only difference in the cases would be, that, in the latter case he would violate an express-, and in the former an implied, duty. When a supervisor refuses to do an act which, in law and fact, ought not to be done, he is in no respect amenable to the law for such refusal, nor can he be compelled to do the act by mandamus. It is a general rule that mandamus will lie to compel a party to do an act only when it was his duty to do the act without it. People v. Gilmer, 5 Gilm. 242 ; People v. Mayor of Chicago, 51 Ill. 17. In the case before us, the proceeding was against the supervisor by his name of office, the effect of which, and the act sought to be enforced, would be to bind the town. The supervisor was, therefore, under the statutory duty to attend to the defense of the proceeding and make a full statement of it to the next town meeting for directions. No such duty is, anywhere in the statute, imposed upon the town clerk. If there was a want of power in the supervisor to issue the bonds, it was not his duty to issue, but to refuse to issue them. If a proceeding was instituted to compel him by mandamus to issue them, then a controversy arose which the town had a clear right to have brought to a final judicial settlement, the same as an individual or private corporation might. This right carries with it, as an incident, the right to set;- up any legitimate defense, and it is a legitimate defense to show that there was a want of power in the supervisor to issue the bonds, or fraudulent, illegal voting to which the relator was privy, by which the supposed majority was obtained. The supervisor, or the town in his name, and through him, had the legal right to show in this way that it was not the duty of the supervisor to issue the bonds. All matters legally pertaining to such a defense, if set out with requisite certainty, were material, and to be regarded as well pleaded in the sense that a demurrer to the return would admit them to be true. The relator having demurred to a return setting up such matters, and permitted judgment to go against it on the demurrer, and then brought the record to this court, must abide the result of the ordinary rules of practice. This court, after a very careful examination, was of the opinion that the matters set up were material, were admitted by the demurrer, afforded a complete defense to the remedy sought, and affirmed the judgment. Being still of that opinion, we can render no other judgment, and must deny the petition for a rehearing. Rehearing denied.